NDi"l_. 24513 (Rcv. l 1/16) .ludgment in a Criminai Case
Shee£ l

 

 

UNITED STATES Disrnic'r CoURr
Northern District of Florida

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.

JERRY T_ VERTEFEU]LLE Case Nuinber: 3:1801`66-001/1\/1€11

USM Nuinber: 26106-01'7

Charles Thomas Wiggins (Retained)

 

\_.I\.../\./\../\.,I\._/\._J\_/\._J

Dcfcndanl's Aitomcy

THE DEFENDANT:
pieaded guilty to count(s) One, Two, Three and Four of an lnformation on Juiy ll, 2018

 

[:| pieaded nolo contendere to count(S)

 

Which Was accepted by the cout“t.

i:l Was i`ound guilty on count(s)

 

after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended w
18 U.S.C. § 1349 Conspiracy to Connnit Wire Frand and Honest Services August i7, 2016 One
Fraud
lS U.S.C. § 201(1))(2)(}3) Bribery of a Public Ofticial August l, 2016 Two
18 U.S.C. § 201(1))(2)(]3) Bribery of a Pu`blie Official Deccmber 5, 2016 'l`hree
41 U.S.C. § 2102(3) and 2105(a) Disclosing and Oi)taining Pl‘ocurernent lnformation ` Septentber 15, 2016 Four
Tlie defendant is sentenced as provided in pages 2 through ___mj__ _____ oftnis judgment The sentence is imposed pursuant to

the Sentencing Reform A_ct of 1984.
|:| Tne defendant has been found not guiity on count(s)

 

I:] Count(s) l_:i is |::| are dismissed on the motion of the United States.

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address untiE all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

February 12, 2019

 

Date of imposition of .l ud,€_',ment

 
  

 

`§i_,§iatiire of Judgc

M. Casey Rodger'sj United States District Judge

 

Name and Tit[e ofJudge

 

ii Marcn §§ , 2019
\.\v

Date

P__EM_'_}-_ggg -i_§i§_is}jicF in'_'_tnifniillii

 

NDFL 2458 (Rev. l 1/16} .ludgment in a Criminal Case
Shect 2 -_ Imprisonment

 

.ludgment - Pagc 2 of
DEFENDANT: JERRY T, VERTEFEU]LLE

CASE NUMBER: 3:18cr66-U()1/1\/1CR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
60 months as to Counts One, Two, Three and Four, vvith all terms to run concurrently, one With the other.

§ 'l`he court makes the foiiowing recommendations to the Bureau of Prisons:

The court strongly recommends to the Bureau of Prisons that the defendant be designated to a federal prison
camp for service of this sentence The Court recommends the defendant be designated to FPC, Pensacola,
Florida, or, in the aiternative, FPC, Montgomeiy, Alabama, so that he may receive regular visitation from his
family '

The court recommends the defendant’s placement into the BOP’s Residential Drug Abuse Program.
Additionally, While awaiting placement into RDAP, or, if deemed ineligible for RDAP due to the time of
sentence, or for any other reason, the court orders the defendant to complete Drug Education classes and fully
participate in the BOP’s nonresidentiai drug abuse treatment program. Further, the court recommends that the
defendant participate in any cognitive behavioral therapy programming available

i:i The defendant is remanded to the custody of the United States Marshai.

i:i The defendant Siiall surrender to the United States Marshai for this district

i___i at i:ia.m. |:i .m. on
_ lJ

i:i as notified by the United States Marshal.

 

}x{ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
before 12:00 noon on l\/iay 13, 20i9 .
§ as notified by the United States Marshal.
|____| as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
l have executed this judgment as foilovvs:
Defendant delivered on to
at ' , vvitii a certified copy of this judgment
UNITED STATES MARSHAL
By

 

NDFL 245B (Rev. il/lé) Judgment in a Crilninal Casc
Sitect 3 j Supervised Release

 

Judgmcnt_i’age 3 of 7

DEFENDANT: JERRY T. VERTEFEUILLE
CASE NUMBER: 3:i80r66-001/MCR

SUPERVISED RELEASE

Upon release ii'om imprisonment, you will be on supervised release for a term of:
3 years as to Counts One, Two, Three and Four, with all terms to run concurrently, one with the other.

MANDATORY CONDITIONS

,.....

You must not commit another federai, state or local crime
2. You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use cfa controlled substance You must submit to one drug test within i5 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
l:l The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse (check yapplicable)

4. § You must cooperate in the collection of DNA as directed by the probation oft`icei'. (check ifappi'icable)

5. |:i You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § i690l, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check yappliaable)

6. [:| You must participate in an approved program for domestic violence (check yapplr'cable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

NDl"l_. 24513 (Rev. ll/lé) .ludgmcnt in a Criminal Case

Slreet 3A “- Supervised Release

Judgmcnt_Page 4 of 7

 

DEFENDANT: JERRY T. VERTEFEUILLE
CASE NUl`\/IBER: 3:18cr66-OOl/MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply With the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and conditionl

l.

11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify tire probation officer at least 10 days before the changel if notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of ernploynient, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. if you plan to change where you work or anything about your work (such as your position or yourjob
responsibilities), you must notify the probation officer at least lO days before the change lf notifying the probation officer at least iO
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer. '

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a fu'earm, aminunition, destructive devicc, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunclrakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

if the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction Tlre probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S-. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Ove.rview ofProbufion andSnpewised
Release Condr'tr`ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

 

NDFL 2453 (Rev. l l/io) Jiidgmcnt in a Criininai Case
t Slicct 3b _ Supcrviscd Release l

l

|

 

Judgnient_Pagc 4 of 7

 

DEFENDANT: JERRY T. VERTEFEUILLE
CASE NUMBER: 3: l 80r66-00 l/MCR

 

SPECIAL CON])I'I`IONS OF SUPERVISION

l. You must pay any unpaid restitution balance in monthly installment payments of not less than 3500 per
month to commence Within three months of your release from custody.

2. Unless and until your restitution is paid in full, you will be required to provide the probation officer With
access to any requested financial information and report the source and amount of personal and business
income and financial assets to the supervising probation officer as directed

3. Unless and until your restitution is paid in fuli, you will be prohibited from incurring new credit charges
or from opening additional lines of credit without the approval of the probation officer

4. You must not transfer or dispose of any asset, or your interest in any asset, without the prior approval of
the probation officer unless you have satisfied your restitution obligationl

5. You Will be required to submit to a search of your person, your property, home, or residence, or vehicle
by a United States probation officer, if the officer has reasonable suspicion to believe you have violated
the terms of your supervision and reasonable suspicion to believe that the place to be searched contains
evidence of that violation You should Warn and must warn any other occupants about this search
condition Your failure to submit to such a search would be grounds to revoke your supervised release.

6. You Will be required to undergo a mental health evaluation and participate in any recommended
treatment

NDFL 2453 (Rev. ll/l&) Judgrneiit iii a Criniinal Case
Sheet 5 j Crirnina| Monetary Penaltics

 

Judgrnent _ Page 6 of 7
DEFENDANT: JERRY T. VERTEFEULLLE
CASE NUMBER: 3: l 8cr66-00 l /MCR

CRIl\/IINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Asscssment*`* Fine Restitution
TorALs s 400.‘0(.) s 0 _ none s 0 ~ waived s 143,000.04
(paid rn full)
l::] The determination of restitution is deferred until . An Ameaded Judgmenl in a Cri`mi'nal Case (AO 245€) will be entered

after such determination
l:] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. l~lowever, pursuant to 18 U.S,C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss_** Restitution Ordered
Defense Finance & Accounting Service $143,000.04 $l43,000.04

Columbus Center

Attn: DFAS-ATOCCC/CO
P.O.Box182317

Colurnbus, Oiiio 43218-23 l7

___$ 143,000.04 $ 143,|}96.04

l:l Restitution amount ordered pursuant to plea agreement $

|:l The defendant must pay interest on restitution and a fmc of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Tlie court determined that the defendant does not have the ability to pay interest and it is ordered that:

the interest requirement is waived for the |:I fine restitutionl

l:l the interest requirement for the |:l fine [] restitution is modified as follows:

* Justice for Victims of ”l`rafl'icking Act onGl§, Pub. L. No. l 14-22.
** Findings for the total amount of losses are required under Chapters lOE}A, llO, l lOA, and ii3A of Title 18 for offenses committed on or
after Septeinber 13, 1994, but before Aprit 23, 1996.

 

 

NDFL 245B (Rev. li/lti) Judginent in a Criminat Case
Shcet 6 -~ Schedute ol` Payments

 

Judgmcntii"agc 7 __ of 7

DEFENDANT: JERRY T. VERTEFEUILLE
CASE NUMBER: 3:1801'66-001/MCR

SCHEDULE OF PAYMENTS

Having, assessed the defendant’s ability to pay, payment of the total criminai monetary penalties is due as follows:

A §§ Lump sum payment of$ 400.00 Speciai Monetary Assessment (paid in full).

§:§ not later than , or

w in accordance with §:§ C, D, l:§ E, or Fbelow; or

B §:§ Payment to begin immediately (may be combined With §:§ C, §:§D, or §:i F below); or

 

 

C m Payment in equal m (e.g., weekiy, monrh!y, qzrarlerfy) installments of $ mm over a period of
amy (e.g., .'rronths or'years), to commence (e.g., 30 01'60 days) after the date of this judgment; or

D § Payment in equal monthly (e.g., weekly, mondayJ quarterly installments of $ 500.00 over a period of :
*…myeal'$ (e.g., months oryear'$), fO COtnmenCe 3 monthS (e.g., 30 or 60 days) after release from imprisonment tO a §

term of supervision; or

E ij Payment during the term of supervised release will commence within _____ (e.g., 30 01'60 days) after release from
imprisonment. Tire court will set the payment pian based on an assessment of the defendant’s ability to pay at that time; or
F Speciai instructions regarding the payment of criminai monetary penaities:

Defendant .]erry T. Vertefcuilie has paid restitution in the amount of $'70_,212.00 into the Registry of the Court with
interest of $678.57 (as of March 4, 2019) and the amount will continue to accrue interest

Unless the court has expressly ordered otherwise, if this judgment imposes imprisoninent, payment of criminal monetary penalties is due
during the period of imprisonment Ali criminal monetary penalties, except those payments made through the Federai Bureau of Prisons’
inmate Financiai Responsibility Prog,ram, are made to the clerk of the court.

The defendant shall receive credit for atl payments previously made toward any criminai monetary penalties imposed

§§ ioint and Several

Defendant and Co-Defendant Names and Case Numbers (i'nc!nding dependent mmrbezj, Total Amount, Joint and Several Amount,
and corresponding payce, if appropriate

Joint and Several with Christopher A. Carter (reiated case) in DKT #3:18c1'67-001-MCR. i)efendant Carter had paid
restitution in the amount of 571,500.00 into the chistry of Court with interest of $339.96 (as of March 4, 2019) and the
amount will continue to accrue interest.

§:§ . The defendant shall pay the cost of prosecution
[:§ The defendant shall pay the following court cost(s):

§ The defendant shall forfeit the defendant’s interest in the following property to the United States:
Sec Forfeiture Money dudgment in the amount of $80,544.44 (doc. #34) dated February 12, 2019.

Payments shall be applied in the foilowing order1 (t) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penaities, and (9) costs, including cost of prosecution and court costs.

 

